To compel respondent to require the receiver of a banking institution to proceed against the former president, whom it is alleged has in his possession a large amount of the assets of said bank, or permit relator to proceed upon indemnifying the *381receiver. A mandate was issued February 26, 1895, directing tbe circuit judge to permit relator to proceed in tbe name of tbe receiver, upon tbe execution of an indemnity bond to tbat officer, witb sureties, to be approved by tbe circuit judge, witb costs against Cartier, former president.